Citation Nr: 1004055	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to reinstatement of Department of 
Veterans Affairs death pension benefits as the surviving 
spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to March 
1945.  He and the appellant were married in May 1982.  The 
Veteran died in May 1992.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In an April 2008 decision, the Board determined that new and 
material evidence had not been received to reopen the 
appellant's claim of entitlement to reinstatement of VA death 
pension benefits as the surviving spouse of the Veteran.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in March 2009, the 
appellant's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a March 2009 order, the Court granted the motion, 
vacated the Board's April 2008 decision, and remanded the 
matter to the Board for readjudication.



FINDINGS OF FACT

1.  In an unappealed June 2004 decision, the Board denied the 
appellant's claim of entitlement to reinstatement of VA death 
pension benefits as the surviving spouse of the Veteran.  

2.  In October 2004, the appellant sought reopening of her 
claim for reinstatement of VA death pension benefits as the 
surviving spouse of the Veteran.  

3.  Evidence received since the final June 2004 Board 
decision denying reinstatement of VA death pension benefits 
as the surviving spouse of the Veteran relates to an 
unestablished fact necessary to substantiate the claim and, 
when the credibility of such evidence is presumed, raises a 
reasonable possibility of substantiating the claim.

4.  According to a certified marriage certificate, the 
appellant and the Veteran were legally married in May 1982.  

5.  The Veteran died in May 1992 and the appellant was 
awarded VA death pension benefits as the surviving spouse of 
the Veteran.

6.  From approximately December 1992 until May 1993, the 
appellant and another man (EF) lived together and held 
themselves out to the public to be married to each other, 
creating an inference or presumption that she had remarried.



CONCLUSIONS OF LAW

1.  The June 2004 Board decision denying reinstatement of VA 
death pension benefits as the surviving spouse of the Veteran 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.105, 
20.1000, 20.1001, 20.1100 (2007).

2.  New and material evidence has been received to warrant 
reopening of the claim for reinstatement of VA death pension 
benefits as the surviving spouse of the Veteran.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for reinstatement of VA death pension 
benefits as the surviving spouse of the Veteran have not been 
met.  38 U.S.C.A. §§ 101, 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.5, 3.50, 3.55, 3.215 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist a claimant in the 
development of a claim.  This includes assisting the claimant 
in procuring service treatment records and other relevant 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
For the reasons and bases set forth below, the Board finds 
that no further action is necessary to satisfy VA's duties 
under the VCAA with respect to the claim adjudicated in this 
decision.  

Regarding VA's duty to notify, in a November 2004 letter 
issued prior to the initial decision on the claim, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete her claim, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The letter 
included information to the effect that the appellant should 
submit evidence showing that she had not been in a marital 
relationship with another man after the Veteran's death and 
noted other types of evidence the appellant could submit in 
support of her claim.  

With respect to VA's duty to assist, it appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file.  Neither the appellant nor her attorney have contended 
otherwise.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2009).  

For the reasons set forth above, the Board finds that no 
further action is necessary to fulfill VA's VCAA notification 
or development duties.  Here, the Board notes that the March 
2009 joint motion for remand identified no fault in VA's 
compliance with its VCAA notification or development actions 
or with the Board's reasons and bases for its findings in 
this regard.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties, and that such a practice hinders 
the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992).  The Board is therefore confident that if there were 
any substantive comments concerning the VA's VCAA 
obligations, such would have surfaced in the joint motion so 
that any deficiencies could be corrected without further 
delay to the appellant.

In view of the foregoing, the Board finds that a remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issue now being decided.  Neither the 
appellant nor her attorney has argued otherwise.

Background

The Veteran had active military service during World War II.  
The appellant and the Veteran were married in May 1982.  The 
Veteran died in May 1992.  

In May 1992, the appellant applied for VA death pension 
benefits as the surviving spouse of the Veteran.  In a 
November 1992 letter, the appellant was advised that she had 
been awarded death pension benefits.  

In June 1993, VA received a letter from the appellant's 
eldest sister, A.P., who reported that the appellant was 
cohabiting with a man in a marital-style relationship.  She 
noted that the relationship of the appellant and said man had 
been regarded by relatives and neighbors as a husband and 
wife relationship from February 1993.

The RO initiated a field investigation, including interviews 
and depositions of multiple witnesses.  These witnesses 
unanimously attested that the appellant and the man, E.F., 
were cohabiting in a marital-style relationship.  Among the 
many neighbors who were interviewed in conjunction with the 
field examination were some who reported that the appellant 
and E.F. introduced themselves at parties and public 
gatherings as "husband and wife."  The field investigator 
assessed all witnesses as reliable and truthful.

The appellant's sister, A..P., was deposed during the course 
of the field investigation.  She indicated that since 
February 1993, the appellant and E.F. had been living 
together as husband and wife.  She noted that they were 
sleeping in the same bed, eating at the same table, and 
holding themselves out as husband and wife.  The appellant's 
sister noted that the appellant washed E.F.'s laundry and 
cooked his meals.  She indicated that they each rendered 
marital obligations to each other.  The field investigator 
noted that the appellant's sister had testified in a 
straightforward and truthful manner, impressing him as a 
reliable witness.  

In November 1993, the VA field investigator interviewed the 
appellant.  She provided her family background and a history 
of her marriage to the Veteran.  She indicated that E.F. had 
become known to her and the Veteran because E.F. had assisted 
them in a problem with real property in his occupation as 
surveyor.  She reported that E.F. was lawfully married to 
another woman but that he had also subsequently maintained 
marital-style relationships with several other women.  
Following the Veteran's death, E.F. and three children of his 
marriage and his current female companion first shared a 
residence with the appellant's sister, but then later moved 
into the appellant's home.  In February 1993, E.F.'s female 
companion vacated the appellant's residence, and thereafter 
the appellant and E.F. maintained a marital-style 
relationship, living in the same home and holding themselves 
out to others as husband and wife.  The appellant provided 
sworn testimony that she and EF "were sleeping in the same 
bed," and that "our neighbors and our relatives knew us as 
husband and wife because we did not hide our husband and wife 
relationship from my neighbors and relatives."  They 
maintained this relationship until May 1993 when E.F. and his 
three children moved out into another home.  The appellant 
testified that she continued to visit and see E.F. several 
times per week through July 1993.  The investigator asked if 
the appellant had any complaint in the manner in which she 
was interviewed or to his conduct and she replied "none."

The investigator also interviewed E.F.'s previous female 
companion who was a private dentist.  She reported that after 
she and E.F. and his three children moved in with the 
appellant, E.F. spent most of his time during the day with 
the appellant while she was working.  When she confronted 
E.F. with his behavior, he became abusive and beat her.  
After this happened on several occasions, she departed the 
appellant's home in February 1993 and she corroborated that, 
thereafter, the appellant and E.F. had cohabited in a 
marital-style relationship.

Following conduct of the field investigation and review of 
all of the evidence on file, the RO issued an administrative 
decision in April 1994 which found that the appellant did not 
qualify as a surviving spouse of the Veteran because the 
evidence on file, including her own sworn deposition, 
established that she had maintained a marital-style 
relationship with another individual following the Veteran's 
death and her benefits were subsequently terminated.

In June 1994, the appellant wrote that she had never married 
another individual but that, "I do accept that I lived in a 
common-law-relationship [with] one [E.F.]."  She further 
wrote that E.F. had already been married to another 
individual and questioned whether she could be viewed as his 
common-law wife under that circumstance.  The RO subsequently 
responded in writing to the appellant explaining that E.F.'s 
prior marriage was irrelevant in her case.  The fact that she 
had lived and cohabited in a marital-style relationship with 
another man disqualified her for recognition as the Veteran's 
surviving spouse, regardless of whether the other man was in 
fact married at the time of their cohabitation.

In 1995, the appellant wrote that she had ceased cohabitation 
with E.F. or with any other man and requested reinstatement 
of her death benefits because she presently met the 
requirements for recognition as a surviving spouse.  She 
acknowledged that she had lived with E.F., but explained that 
she had been young and without power to control her emotions.  
The RO responded in writing that Public Law 101-508 (Omnibus 
Budget Reconciliation Act of 1990) provided that an 
individual could cure a previously disqualifying act of 
cohabitation with a member of the opposite sex, but that such 
cure had to have occurred on or before October 1990, and 
because her act of cohabitation with holding out as husband 
and wife had occurred and later terminated in 1993, there 
could be no cure in her case under the applicable law.

In August 1998, the appellant testified at a personal hearing 
at the RO.  The subject of this hearing was to be the matter 
of an overpayment of educational benefits paid to a child of 
the appellant and the Veteran, but two witnesses (R.C. and 
E.B.) each testified that they had not observed the appellant 
and E.F. reside in a husband-and-wife relationship.  These 
women testified that whenever they passed her house they only 
saw the appellant and her children and no one else.

In February 1999, the appellant submitted multiple 
certifications and affidavits from a variety of individuals 
who collectively stated that she was of good character, was 
in severe financial need, and had not lived in a husband-and-
wife type relationship with any man subsequent to the 
Veteran's death.  These statements variously referred to the 
previously reported history of the appellant's relationship 
with E.F. as rumors and untruths.  Aside from friends and/or 
neighbors, some of these affidavits were provided by the 
municipal mayor, a church elder, a school teacher, and a 
minister.

In July 2000, the appellant submitted a letter "to express 
my apology and ask for your forgiveness of the mistake or 
fault I've done."  She further wrote that "yes I admit I 
was ensnare (sic) to suffice my personal desire; it's because 
of being away from my husband.  I had had relationship with 
[EF] in 1993 and it ended in January 1994."

In November 2000, the appellant wrote another letter to the 
RO in which she reported that she did live with E.F. "with 
whom I only cohabited illicitly for about (three) months 
prior to the time I was confronted by a USDVA field 
representative . . . ."  Since separation from him, she had 
not seen him again.

In December 2002, the appellant submitted a sworn affidavit 
indicating that she and her family had been friends with E.F. 
and his family for some time.  She claimed that following 
E.F. and his family's cohabitation with her, some of her 
neighbors had "a suspicion" that she had a relationship 
with E.F.; however, she indicated that this was "a great 
mistake."  Two other individuals, one of whom was E.F.'s 
mother, attested that although the appellant and E.F. had 
cohabited in the appellant's home, there had been no marital-
style relationship.  They indicated that the neighborhood 
people had made "a great mistake and suspicion" that E.F. 
and the appellant were in a marital relationship, but that 
their impressions were based on "parables or gossips."  

In a June 2004 decision, the Board denied the appellant's 
request for restoration of her VA death pension benefits as 
the surviving spouse of the Veteran.  In its decision, the 
Board determined that the most probative evidence established 
that the appellant had entered into a marital-style 
relationship with E.F. following the Veteran's death and that 
this relationship lasted at least from December 1992 until at 
least May 1993.  In evaluating the evidence of record, the 
Board noted that 

Multiple credible witnesses including the 
appellant's sister and E.F.'s earlier female 
companion provided consistent credible testimony 
that the appellant and EF cohabited together for a 
period of months in a husband-and-wife type 
relationship and that they held each other out to 
the public at large as husband and wife.  
Importantly, the appellant herself provided sworn 
testimony corroborating these facts at the time of 
the VA field investigation conducted in 1993.  
Additionally, the appellant herself provided 
written statements corroborating that she had lived 
in a husband-and-wife or common-law relationship 
with EF in June 1994, and in July and November 
2000.

The appellant first attempted to reverse the RO's 
decision to terminate her benefits by reliance upon 
the fact that EF had been married to another 
individual at the time of their cohabitation.  She 
next attempted to reverse the RO decision to revoke 
her VA benefits by claiming that her cohabitation 
had been cured by separation.  Finally, and most 
recently, the appellant now argues that a common-
law or husband-and-wife style relationship never in 
fact existed and submitted numerous statements, 
certifications and affidavits of other individuals 
who state that the appellant never entered a 
marital-style relationship with EF.

These statements are diametrically opposed to the 
more contemporaneous evidence provided by the VA 
field investigation in 1994, and are patently self-
serving and lacking in character for truthfulness.  
It is clear from a review of the evidence that the 
appellant and EF have not maintained a marital-
style relationship since at least July 1993 and 
certainly any witnesses observing her lifestyle 
after that time would not observe the appellant and 
EF to be in a marital style relationship.  
Nonetheless, the appellant did maintain a marital-
style relationship with EF for a period of months 
in 1992 and 1993, and this fact disqualifies her 
recognition as the veteran's surviving spouse for 
VA benefit purposes.

In October 2004, the appellant requested reopening of her 
claim for reinstatement of her VA death pension benefits as 
the surviving spouse of the Veteran.  In support of her 
claim, the appellant submitted multiple affidavits concerning 
her relationship with E.F.  She also submitted several legal 
certificates attesting to her lack of a criminal record.

In an October 2004 affidavit attached to the appellant's 
application to reopen her claim for restoration of death 
benefits, A.R. (apparently formerly known as A.P.), the 
appellant's sister, acknowledged that she had written a 
letter to VA in April 1993 asserting that the appellant was 
living with E.F. as husband and wife for "more or less four 
months" after the Veteran's death.  A.R. claimed that she 
had "fabricated additional stories against my sister and 
[E.F.] in order to discontinue the benefits that she is 
receiving" from VA.  "I wish to RETRACT the misconduct that 
I committed."  A.R. also stated that her sister and E.F. had 
perhaps had a "mere sexual relationship but not as husband 
and wife that I had declared."  A.R. stated further that 
E.F. and his 3 children were "mere boarders" in her 
sister's house "for more or less four months in 1993."

In another October 2004 affidavit attached to the appellant's 
application to reopen her claim for restoration of death 
benefits, C.P. and L.V. contended that they were sisters to 
both A.R. and the appellant.  These women also contended that 
A.R. "had sown a black motive" to the appellant when she 
reported the appellant to the VA in 1993 and caused the 
appellant's death pension benefits to be discontinued.  

In a May 2005 affidavit, the appellant contended that, in May 
1992, E.F. and his 3 children came to live "as boarders" in 
her house "for more or less for months."  She contended 
that, while E.F. lived in her house, her neighbors suspected 
that she and E.F. were having an illicit relationship.  She 
also contended that she had no "common-law relationship" 
with E.F.  

The appellant also submitted several legal certificates in 
May 2006 in support of her claim.  In a "Certificate of 
Clearance" from the Republic of the Philippines, First 
Judicial Region, Municipal Trial Court, Caba, La Union, 
Philippines, a court clerk certified that, according to court 
records, the appellant had never been charged with nor 
convicted of adultery or any other crime.  In a 
"Certification" from the Republic of the Philippines 
National Prosecution Service, an administrative officer 
certified that the appellant has no pending case, was not 
under investigation, and had not been convicted of any crime.  
A "Police Clearance" from the Republic of the Philippines 
National Police Commission certified that the appellant had 
no criminal record.  The Barangay Captain in the appellant's 
province also certified that the appellant was a law-abiding 
citizen.  Finally, the Regional Trial Court clerk certified 
in a "Court Clearance" that the appellant had no criminal 
record.

In a July 2006 letter, the appellant acknowledged that she 
had had a "mere sexual relationship" lasting 4 months with 
E.F. but that "there was no truth that the appellant and 
[E.F.] had lived together as husband and wife neither 
publicly nor secretly."

In November 2009 written arguments, the appellant's attorney 
claimed that the appellant had not held herself out as E.F.'s 
spouse.  He argued that the fact that they had had a sexual 
relationship and that she did his laundry and cooked for him 
was insufficient to establish a marital relationship.  He 
also argued that because the original basis for the 
termination of the appellant's death pension-the statement 
of her sister-had been recanted, restoration was warranted.  


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Reinstatement of death pension

Death pension is a benefit payable to the surviving spouse of 
a veteran because of such veteran's nonservice-connected 
death.  38 U.S.C.A. §§ 1541 (West 2002); 38 C.F.R. § 3.5 
(2009).

In pertinent part, the term "surviving spouse" means a 
person of the opposite sex who was the spouse of the veteran 
at the time of such veteran's death, and who lived with such 
veteran continuously from the date of marriage to the date of 
such veteran's death and who, except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3), (31) (West 2002); 38 C.F.R. § 3.50(c) 
(2009).

Reinstatement of death pension benefits is governed by 
38 C.F.R. § 3.55.  In pertinent part, that regulation 
provides that on or after January 1, 1971, the fact that a 
surviving spouse has lived with another person and has held 
himself or herself out openly to the public as the spouse of 
such other person shall not bar the furnishing of benefits to 
him or her after he or she terminates the relationship, if 
the relationship terminated prior to November 1, 1990.  
38 C.F.R. § 3.55(a)(5) (2009).  

Section 3.215 sets for the evidentiary requirements for 
establishing the termination of a marital relationship or 
conduct.  Under that provision, on or after January 1, 1971, 
benefits may be resumed to an unmarried surviving spouse upon 
filing of an application and submission of satisfactory 
evidence that the surviving spouse has ceased living with 
another person and holding himself or herself out openly to 
the public as that person's spouse or that the surviving 
spouse has terminated a relationship or conduct which had 
created an inference or presumption of remarriage or related 
to open or notorious adulterous cohabitation or similar 
conduct, if the relationship terminated prior to November 1, 
1990.  Such evidence may consist of, but is not limited to, 
the surviving spouse's certified statement of the fact.  
38 C.F.R. § 3.215 (2009).  

Analysis

As set forth above, in a June 2004 decision, the Board denied 
the appellant's claim for reinstatement of death pension 
benefits as the surviving spouse of the Veteran.  The 
appellant did not appeal the Board's decision.  Thus, the 
decision is final and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).

In this appeal, the appellant seeks to reopen her claim for 
reinstatement of death pension benefits as the surviving 
spouse of the Veteran.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

Thus, the Board has reviewed the entire record, with 
particular attention to the additional evidence received 
since the final June 2004 Board decision.  As discussed in 
detail above, the additional evidence received includes an 
affidavit from the appellant's sister to the effect that her 
previous affidavit advising VA that the appellant and E.F. 
were living in a marital relationship was false.  Rather, she 
claimed that if the appellant and E.F. ever had a 
relationship, perhaps it was only sexual, but not as husband 
and wife.  

These contentions are certainly new, given that the 
appellant's sister provided VA with diametrically opposed 
statements previously.  Questions of credibility 
notwithstanding, the appellant's sister is certainly 
competent to describe her impressions of the relationship 
between the appellant and E.F.  Justus v. Principi, 3 Vet. 
App. at 513 (holding that for purposes of determining whether 
evidence is new and material, it must be presumed to be 
credible unless it is inherently incredible or beyond 
competence of witness).

As set forth above, the appellant's claim for restoration of 
death pension benefits as the surviving spouse of the Veteran 
was previously denied on the basis that the most probative 
evidence showed that following the Veteran's death, she and 
E.F. had held themselves out openly to the public as husband 
and wife.  The appellant has now provided an affidavit from 
her sister to the effect that the appellant and E.F. did not 
have a marital relationship.  Presuming the credibility of 
her sister's statements, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim for reinstatement of VA death pension 
benefits as the surviving spouse of the Veteran.  38 C.F.R. § 
3.156(a).

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  Rather, the Board must now consider the reopened 
claim on the merits.  Significantly, the Justus presumption 
of credibility does not attach after a claim has been 
reopened.  Rather, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board notes that because the RO has addressed the 
appellant's claim on the merits, and because she and her 
attorney have been afforded an appropriate opportunity to 
provide evidence and argument on the underlying claim, no 
prejudice results from the Board's consideration of the claim 
on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Turning to the merits of the appellant's claims, the Board 
notes that there is no question that the appellant was the 
Veteran's "surviving spouse" at the time of his death.  
Additionally, it is clear that the appellant was never 
legally married to E.F.  under the laws of the Republic of 
the Philippines.  Rather, the question in this case is 
whether, since the Veteran's death, the appellant had been 
living with another person of the opposite sex and holding 
herself out openly to the public as the spouse of that 
person.  This question ultimately involves a credibility 
determination.

After carefully considering the record, the Board finds that 
the most probative evidence shows that the appellant and E.F. 
entered into a marital-style relationship following the 
Veteran's death and that this relationship lasted from at 
least December 1992 until at least May 1993.  As discussed 
above, during a field investigation conducted by VA in 1993, 
multiple witnesses, including the appellant's sister, 
provided unanimous testimony to the effect that the appellant 
and E.F. cohabited together for a period of months in a 
husband-and-wife type relationship and that they held each 
other out to the public at large as husband and wife.  The 
field investigator, who had the opportunity to observe the 
demeanor of these multiple witnesses, concluded that their 
testimony, including that of the appellant's sister, was 
credible and truthful.  Moreover, during the 1993 field 
investigation, the appellant herself acknowledged that she 
had lived in a husband-and-wife or common-law relationship 
with E.F.  The Board assigns great probative weight to the 
findings of the field investigator.  The investigation was 
initiated relatively shortly after the appellant began her 
relationship with E.F., so the recollections and observations 
of the witnesses were not dimmed by time.  Additionally, the 
field investigator was an impartial individual who had the 
opportunity to observe the demeanor of the witnesses, most of 
whom were also disinterested individuals.  

Although the appellant and her sisters now claim that she and 
E.F. did not enter into a marital type relationship after the 
Veteran's death, the Board concludes that such statements are 
wholly lacking in credibility.  Their recent statements are 
flatly inconsistent with their previous affidavits and 
depositions.  The Board assigns far more probative value to 
the contemporaneous statements made during the course of the 
VA field investigation than to more recent statements 
submitted in pursuit of monetary benefits which appear to be 
colored by the potential for financial gain.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 
(Fed. Cir. 1996) (noting that the credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  

The Board has also considered the certifications concerning 
the appellant's lack of a criminal record, but finds that 
they do not outweigh the statements of the witnesses 
collected during the VA field investigation regarding the 
appellant and E.F.'s relationship.  

Again, despite her subsequent assertions to the contrary, the 
appellant's 1993 deposition testimony was taken under oath 
and the appellant acknowledged the truth of the information 
contained in the deposition.  Moreover, the appellant's 
deposition testimony is corroborated by witnesses from the 
local community who knew her.  This evidence has a high 
degree of probative weight because, the appellant's relatives 
notwithstanding, the witnesses were disinterested with no 
stake in the outcome of the matter.  These witnesses provided 
direct evidence which confirmed the appellant's deposition 
testimony that she lived in a marital relationship with E.F.  
Further, the field investigator found their testimony to be 
credible.  

In reaching this decision, the Board has considered the 
arguments of the appellant's attorney to the effect that the 
fact that the appellant and E.F. had had a sexual 
relationship, and that she did his laundry and cooked for 
him, was insufficient to establish a marital relationship, 
particularly because their relationship did not last for a 
long time.  

In addition to the acknowledged sexual relationship, as well 
as the appellant's performance of domestic duties in their 
joint household, the Board also notes that during the field 
investigation, multiple witnesses unanimously and credibly 
attested that the appellant and the man, E.F., were 
cohabiting in a marital-style relationship.  Statements 
collected during that investigation included reports that the 
appellant and E.F. introduced themselves at parties and 
public gatherings as "husband and wife."  The Board finds 
that the findings of the field investigator, in addition to 
the appellant's statements, are more than sufficient to 
establish that the appellant held herself out openly to the 
public to be the spouse of E.F.  

The Board has also considered the contentions of the 
appellant's attorney to the effect that because the original 
basis for the termination of the appellant's death pension-
the statement of her sister-had been recanted, restoration 
is warranted.  The Board disagrees.  

In fact, the 1993 statement from the appellant's sister did 
not provide the original basis for the termination of the 
appellant's death pension benefits.  Rather, VA initiated a 
field investigation based on her statement.  It was the 
evidence collected during the field investigation, including 
credible statements from multiple witnesses, including the 
appellant and her sister, establishing that the appellant and 
E.F. had entered into a marital type relationship that 
provided the basis for terminating the appellant's death 
pension benefits.  The fact that the appellant and her sister 
have now changed their story, in and of itself, does not 
provide a basis for restoring her death pension benefits, 
particularly in light of the fact that the Board has found 
their recent statements to be wholly lacking in credibility.  

For the reasons discussed above, the Board concludes that the 
evidence collected during the VA field investigation remains 
the most probative and credible of record, clearly 
establishing that the appellant and E.F. lived together for a 
period of months in a husband-and-wife type relationship and 
that they held each other out to the public at large as 
husband and wife.  This relationship operates as a bar to the 
appellant's receipt of VA death pension benefits.  See 
38 C.F.R. §§ 3.55(a)(5), (8).


ORDER

Restoration of death benefits as the surviving spouse of the 
Veteran is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


